Exhibit 10.1.4

Execution Version

NOTICE OF AMENDMENT AND CONFIRMATION OF

INTERCREDITOR AGREEMENT

THIS NOTICE OF AMENDMENT AND CONFIRMATION OF INTERCREDITOR AGREEMENT (this
“Agreement”) is entered into as of September 22, 2017 by and between BANK OF
AMERICA, N.A., in its capacity as administrative agent and collateral agent for
the Revolving Credit Lenders under the Revolving Credit Agreement (“Revolving
Credit Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, in its capacity
as collateral trustee for the Term Secured Parties, the Additional Term Secured
Parties, if any, and the Subordinated Lien Secured Parties, if any, in each
case, referenced in the Intercreditor Agreement referred to below (including its
successors and assigns from time to time, the “Collateral Trustee”) and MRC
GLOBAL INC., a Delaware corporation (“MRC Global”) and certain of its
subsidiaries.

WHEREAS, MRC Global, certain subsidiaries of MRC Global, Revolving Credit
Collateral Agent and the lenders from time to time party thereto entered into
that certain Second Amended and Restated Loan, Security and Guarantee Agreement
dated as of July 18, 2014 (as amended to date, the “Current Revolving Credit
Agreement”).

WHEREAS, MRC Global, certain subsidiaries of MRC Global, Revolving Credit
Collateral Agent, and the Collateral Trustee entered into that certain Fourth
Amended and Restated Intercreditor Agreement dated as of June 11, 2015 (as
amended, supplemented or otherwise modified from time to time through the date
hereof, including by this Agreement, the “Intercreditor Agreement”); capitalized
terms used in this Agreement and not otherwise defined shall have the meanings
assigned to such terms in the Intercreditor Agreement.

WHEREAS, MRC Global, certain subsidiaries of MRC Global, Revolving Credit
Collateral Agent and the lenders from time to time party thereto (the “Revolving
Credit Lenders”) are amending and restating the Current Revolving Credit
Agreement to, among other things, extend the maturity date (as so amended and
restated and as it may be further amended, restated, supplemented, modified,
replaced, increased, restructured, renewed, refunded or refinanced from time to
time, the “Restated Revolving Credit Agreement”).

WHEREAS, concurrently herewith and out of an abundance of caution (despite the
Discharge of the Revolving Credit Obligations not having occurred), MRC Global
has delivered a New Debt Notice to Collateral Trustee pursuant to Section 5.5 of
the Intercreditor Agreement.

WHEREAS, MRC Global has requested that the Collateral Trustee and the other
parties hereto enter into this Agreement in order to confirm that Revolving
Credit Collateral Agent and Revolving Credit Claimholders retain the rights
contemplated by the Intercreditor Agreement following restatement of the Current
Revolving Credit Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.    In accordance with Section 5.3(a) of the Intercreditor Agreement,
Revolving Credit Collateral Agent hereby confirms that it is party to the
Intercreditor Agreement and that following entry into the Restated Revolving
Credit Agreement it remains bound by the Intercreditor Agreement as the
“Revolving Credit Collateral Agent” thereunder.

2.    From and after the date hereof and for all purposes under the
Intercreditor Agreement, each reference to (x) the “Revolving Credit Agreement”
shall mean the Restated Revolving Credit Agreement and (y) the “Revolving Credit
Lenders” shall mean the Revolving Credit Lenders.

3.    Pursuant to Section 5.5 of the Intercreditor Agreement, Revolving Credit
Collateral Agent and Collateral Trustee shall enter into such documents and
agreements (including further amendments or supplements to the Intercreditor
Agreement) as MRC Global or Revolving Credit Collateral Agent shall reasonably
request in order to provide Revolving Credit Collateral Agent the rights
contemplated by the Intercreditor Agreement, in each case consistent in all
respects with the terms of the Intercreditor Agreement.

4.    The Intercreditor Agreement, as confirmed by this Agreement, shall remain
in full force and effect. Without limiting the foregoing, Revolving Credit
Collateral Agent’s Liens, for the benefit of the Revolving Credit Lenders and
the other Revolving Credit Claimholders, shall be entitled to the benefits and
priorities of Article II of the Intercreditor Agreement.

5.    In accordance with Section 5.3(c) of the Intercreditor Agreement,
Revolving Credit Collateral Agent hereby notifies Collateral Trustee of the
amendment and restatement of the Current Revolving Credit Agreement pursuant to
the Restated Revolving Credit Agreement. A copy of the Restated Revolving Credit
Agreement is enclosed with this Agreement.

6.    The provisions of Article 8 of the Intercreditor Agreement will apply with
like effect to this Agreement.

[Signatures Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of the date first written
above.

 

Revolving Credit Collateral Agent: BANK OF AMERICA, N.A., as Administrative
Agent, Security Trustee and Collateral Agent By:  

/s/ Terrance O. McKinney

Name:  

Terrance O. McKinney

Title:   Senior Vice President

 

Notice Address: 901 Main Street, 11th Floor TX1-492-11-23 Dallas, Texas 75202
Attn: Terrance O. McKinney Fax: 214-209-4766

 

[Signature Page to Notice of Amendment and Confirmation of Intercreditor
Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed by:

 

U.S. BANK NATIONAL ASSOCIATION as Collateral Trustee By:  

/s/ James A. Hanley

Name:  

James A. Hanley

Title:  

Vice President

 

[Signature Page to Notice of Amendment and Confirmation of Intercreditor
Agreement]



--------------------------------------------------------------------------------

MRC GLOBAL INC.

MRC GLOBAL (US) INC.

GREENBRIER PETROLEUM CORPORATION

MCJUNKIN RED MAN DEVELOPMENT

CORPORATION

MIDWAY – TRISTATE CORPORATION

MILTON OIL & GAS COMPANY

MRC MANAGEMENT COMPANY

RUFFNER REALTY COMPANY

THE SOUTH TEXAS SUPPLY COMPANY, INC.

 

By:  

/s/ Elton R. Bond

Name:   Elton R. Bond Title:   Senior Vice President and Chief Accounting
Officer

 

MRC SERVICES COMPANY LLC

By:   MRC MANAGEMENT COMPANY,
the sole member

 

  By:  

/s/ Elton R. Bond

  Name:   Elton R. Bond   Title:   Senior Vice President and
Chief Accounting Officer

 

[Signature Page to Notice of Amendment and Confirmation of Intercreditor
Agreement]



--------------------------------------------------------------------------------

Attachment 1

Restated Revolving Credit Agreement

[Follows this Page]